Case 19-40302-e|m11 Doc 1 Filed 01/25/19 Entered 01/25/19 13:35:38 Page 1 of 21

Fill in this information to identify your case:

 

United States Bankruptcy Court for the:
NORTHERN D|STR|CT OF TEXAS

Case number (/rknown) Chapter 11

 

l_; Check if this an
amended filing

 

 

Officia_l FQ_rm“Z_Ql
Vo|untary Petition for Non-lndividuals Filing for Bankruptcy 4/16

 

|f more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-lndividuals, is available.

1. Debtor's name KeyCorp, LLC

 

2. All other names debtor
used in the last 8 years

|nc|ude any assumed
names, trade names and
doing business as names

 

3. Debtor's federal
Employer ldentification 46'4301251
Number (E|N)

 

 

 

 

4. Debtor's address Principal place of business Mailing address, if different from principal place of
business
550 Bailey Avenue, Suite 650 P.O. Box 470159
Fort Worth, TX 76107 Fort Worth, TX 76147
Number, Street, City, State & ZlP Code P.O. Boxl Number, Street, City, State & ZlP Code
Tarrant Location of principal assets, if different from principal
County place of business

 

Number, Street. City. State & ZlP Code

 

5. Debtor's website (URL)

 

 

6. Type Of debtor [§7; Corporation (including Limited Liabnity Company (LLC) and Limited Liability Partnership (LLP))
l_? Pannership (excluding LLP)
l_§ Other. Specify:

 

 

Official Form 201 Vo|untary Petition fer Non-|ndividuals Filing for Bankruptcy page 1

Case 19-40302-e|m11 Doc 1 Filed 01/25/19 Entered 01/25/19 13:35:38 Page 2 of 21

Debto' KeyCorp, LLC

Name

7. Describe debtor's business

Case number (ifknown)

 

A. Check one.'

Hea|th Care Business (as denned in 11 U.S.C. § 101(27A))
Sing|e Asset Rea| Estate (as defined in 11 U.S.C. § 101(51B))
Railroad (as defined in 11 U.S.C. § 101(44))

Stockbroker (as denned in 11 U.S.C. § 101(53A))

Commodity Broker (as defined in 11 U.S.C. § 101(6))
C|earing Bank (as defined in 11 U.S.C. § 781(3))

None of the above

§l:lT:ljj:]

B. Check a// that apply

l_f Tax-exempt entity (as described in 26 U.S.C. §501)

[_ lnvestment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
l_; investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

C. NA|CS (North American |ndustw C|assification System) 4-digit code that best describes debtor.
See http://www.uscourts.qov/four-digit~national-association-naics-codes.

 

 

7223
8. Under which chapter of the Check one.'
Bankruptcy Code is the ;
debtor filing? """"" ' Chapter 7
[_q` Chapter9

§ Chapter 11. Check al/ that app/y:

l_:` Debtor's aggregate noncontingent liquidated debts (exc|uding debts owed to insiders or affiliates)
are less than $2,566.050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
l_:

The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). |fthe debtor is a small
business debtor, attach the most recent balance sheet, statement of operations, cash-flow
statement, and federal income tax return or if all of these documents do not exist, follow the
procedure in 11 U.S.C. § 1116(1)(B).

A plan is being filed with this petition.

Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
accordance with 11 U.S.C. § 1126(b).

The debtor is required to file periodic reports (for examp|e, 1OK and 1OQ) With the Securities and
Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
attachment to Vo/untary Petit/'on for Non-Individua/s Filing for Bankruptcy under Chapter 11
(Officia| Form 201A) with this form.

The debtor is a shell company as defined in the Securities Exchange Act of 1934 Ru|e 12b~2.

"i_i

il

F Chapter 12

 

9. Were prior bankruptcy
cases filed by or against
the debtor within the last 8
years?

lf more than 2 cases, attach a
separate |ist.

§ No.
[~' Yes_
When Case number
When

District

District Case number

 

10. Are any bankruptcy cases
pending or being filed by a
business partner or an

affiliate of the debtor?

List all cases lf more than 1,
attach a separate list

[: No
§ Yes.

Debtor See Attachment Relationship

District

 

When Case number, if known

 

Officia| Form 201

Vo|untary Petition for Non-|ndividua|s Filing for Bankruptcy page 2

Case 19-40302-elm11 Doc 1 Filed 01/25/19 Entered 01/25/19 13:35:38 Page 3 of 21

D@blO' KeyCorp, LLC

Name

11. Why is the case filed in
this district?

Check all that app/y.'

Case number (ifl<nown)

 

§ Debtor has had its domicile, principal place of business or principal assets in this district for 180 days immediately
preceding the date of this petition or for a longer part of such 180 days than in any other district

i_§ A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district

 

12. Does the debtor own or
have possession of any
real property or personal
property that needs
immediate attention?

[@No

[_i Yes. Answer below for each property that needs immediate attention Attach additional sheets if needed.

Why does the property need immediate attention? (Check all that app/y.)
i_ lt poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?

 

[_§ lt needs to be physically secured or protected from the weather

l_= lt includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
livestock, seasonal goods meat, dairy, produce, or securities-related assets or other options).

§ Other

 

Where is the property?

 

Number, Street, City, State & ZlP Code
ls the property insured?

i:No

i_ Yes4 insurance agency

 

Contact name

 

Phone

 

 

- Statistical and administrative information

13. Debtor's estimation of
available funds

Check one.'

i_` Funds will be available for distribution to unsecured creditors

[_ After any administrative expenses are paid, no funds will be available to unsecured creditors

 

 

14. Estimated number of § 1-49 [” 1,000-5,000 i_§ 25,001-50,000
creditors : 50-99 i_ 5001-10,000 i` 50,001_100,000
: 100-199 ij 10,001-25,000 i" iviore thanioo,ooo
_; 200-999
15- Estimated ASS€¢S _1 $0 - 350,000 ii $1,000,001 - $10 million i_ $500,000,001 - s1 binion

: $50,001 - $ioo,ooo
__: $100,001 - $500,000
, § $500.001 - $1 million

l_ $10,000,001 - $50 million
350.000,001 - $100 million
i_i $ioo,ooo,ooi - $500 million

 

ij $1.000,000,001 - $10 billion
l_`z $10,000,000,001 - $50 billion
§ More than $50 billion

 

16. Estimated liabilities

: $0 - $50,000
1 f 550,001 - $100,000

j $500,001 - $i million

 

li? $1,000,001 - sio million

ij $10,000,001 _ $50 million
ij $50,000,001 - $100 million
ij $100.000,001 - $500 million

l_ $500,000,001 - si billion

l_ $1,000,000,001 - $10 billion
i_"g $10,000,000,001 - $50 billion
i_` ll/lore than $50 billion

 

Official Form 201

Vo|untary Petition for Non-lndividuals Filing for Bankruptcy

page 3

Case 19-40302-e|m11 Doc 1 Filed 01/25/19 Entered 01/25/19 13:35:38 Page 4 of 21

D@blo" KeyCorp, LLC

Name

- Request for Relief, Dec|aration, and Signatures

Case number (lfknown)

 

WARNlNG -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or

imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature

of authorized
representative of debtor

X

The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.

l have been authorized to flle this petition on behalf of the debtor.

l have examined the information in this petition and have a reasonable belief that the information is trued and correct.

l declare under penalty of perjury that the foregoing is true and correct

/
0 ?5 ZO
lvllvl DD/YYYY

%LWM._

Signature of authorized representative of debtor

Executed on

Tit|€ Vice Chairman

Kyle C. Mann

 

Printed name

 

18. Signature of attorney

Official Form 201

X

   
 

ld©l_,`

Signature of attorne fo(debt

Michael McConnell 1344 300
Printed name

Kelly Hart & Hallman LLP
Firm name

201 Main Street, Suite 2500
Fort Worthj TX 76102
Number, Street, City, State & ZlP Code

Emai| address

Contact phone (817) 332-2500

13447300 TX
Bar number and State

Vo|untary Petition for Non-|ndividua|s Filing for Bankruptcy

Date C{ |7;5 |'Z\`>ici
Ml\/|'/ DD l YYYY

michae|.mcconnell@ke||yhart.com

 

page 4

Case 19-40302-e|m11 Doc 1 Filed 01/25/19 Entered 01/25/19 13:35:38 Page 5 of 21

Debtor KeyCorp, LLC Case number (ilknown)

 

 

Name

Fill in this information to identify your case:

 

Unlted States Bankruptcy Court for the:

NORTHERN DISTR|CT OF TEXAS

 

 

Case number (i/l<nown) Chapter 11

 

i_q Check if this an
amended filing

 

FORM 201. VOLUNTARY PET|T|ON

Pending Bankruptcy Cases Attachment

 

 

 

 

 

 

 

 

 

 

 

 

Debtor Gatti.s Great pizza' |nc_ Relationship to you Affiliate
District Northern District of Texas When 1104/19 Case number. if known 19-40070
Dethr ggiis Cupcakes’ LLC Relationship to you Affiliate
District Northem District Of Texas When 1/04/19 Case number, if known 19~40072
Debtor Gigi's Operating ll, LLC Relationship to you Affiliate
District Northem District of Texas When 1/04/19 Case number, if known 19-40074
Debtor E_gi's Operating, LLC Relationship to you Affiliate
gismct Northem District of Texas When 1/04/19 Case number, if known 19-40073
Debtor Mr_ Gattiis’ LP Relationship to you Affiliate
gismci Northem District of Texas When 1/04/19 Case number, if known 19~40069
Debtor Sovrano, LLC Relationship to you Affiliate
Distr,ct Northem District of Texas When 1/04/19 Case number, if known 19-40067

 

Official Form 201 Vo|untary Petition for Non-lndividua|s Filing for Bankruptcy

page 5

Case 19-40302-e|m11 Doc 1 Filed 01/25/19 Entered 01/25/19 13:35:38 Page 6 of 21

WRITTEN CONSENT OF MEMBER
OF
KEYCORP, LLC

(In Lieu of Special Meeting)
Effective as of January 17, 2019

The undersigned, being a member (the “Member”) of KeyCorp, LLC, a Delaware limited
liability company (the “Company”), acting herein pursuant to the provisions of Section 6.201 of
the TeXas Business Organizations Code, does hereby consent to, authorize and approve the
following resolutions in lieu of a special meeting:

Approval of Bankruptcy Proceedings

WHEREAS, the Member deems it necessary, advisable and in the best interest of the
Company that the Company file a voluntary petition seeking relief under Chapter ll of Title ll of
the United States Code (the “Bankiuptcy Code”), in Which the authority to operate as debtor-in-
possession will be sought;

NOW, THEREFORE, BE IT

RESOLVED, that the filing of a voluntary petition seeking relief under Chapter ll of
Title ll of the Bankruptcy Code, in which the authority to operate as debtor-in-possession will be
sought, be, and it hereby is, authorized in all respects; and

FURTHER RESOLVED, that the Member and any officer of the Company be, and each
hereby is, appointed as an authorized signatory (collectively, the “Authorized Signatories”) of the
Company in connection with the Chapter ll proceedings authorized herein (the “Chapter ll
Case”); and

FURTHER RESOLVED that the Authorized Signatories be, and each hereby is,
authorized, empowered and directed for, and in the name of, and on behalf of, the Company to
execute, deliver and verify or certify a petition under Chapter ll of the Bankiuptcy Code and to
cause the same to be filed in the United States Bankruptcy Court at such time as the Authorized
Signatory executing the same shall determine; and

FURTHER RESOLVED, that the Authorized Signatories be, and each hereby is,
authorized, empowered and directed for, and in the name of, and on behalf of, the Company to
execute, file and/or authorize all petitions, schedules, lists, pleadings and other papers, and any
amendments or modifications of the above, and to take any and all actions that the Authorized
Signaton`es may deem necessary, proper or desirable in connection with the Chapter ll Case; and

FURTHER RESOLVED, that the law firm of Kelly Hait & Hallman LLP be, and it
hereby is, employed to render legal services to, and to represent the Company in connection with
the Chapter ll Case and any other related matters in connection therewith, on such terms as the
Authorized Signatories shall approve; and

Case 19-40302-e|m11 Doc 1 Filed 01/25/19 Entered 01/25/19 13:35:38 Page 7 of 21

FURTHER RESOLVED, that an Authorized Signatory be, and each hereby is,
authorized, empowered and directed for, and in the name of, and on behalf of, the Company to
retain and employ other attorneys, investment bankers, accountants, restructuring professionals
financial advisors, and other professionals to assist in the Company’s Chapter ll Case on such
terms as are deemed necessary, proper, or desirable; and

FURTHER RESOLVED, that the Authorized Signatories and any employees or agents
(including counsel) designated by or directed by the Authorized Signatories be, and each hereby
is, authorized, empowered and directed to cause the Company to enter into, execute, deliver,
certify, file, record, and perform such agreements, instruments, motions, affidavits, applications
for approvals or rulings of governmental or regulatory authorities certificates or other docurnents,
and to take such other actions, as in the judgment of an Authorized Signatory shall be necessary,
proper, desirable and consistent with the foregoing resolutions and to carry out and put into effect
the purposes of the foregoing resolutions, and the transactions contemplated by these resolutions,
their authority thereunto to be evidenced by the taking of such actions; and

FURTHER RESOLVED, that the Authorized Signatories be, and each hereby is,
authorized, empowered and directed to cause all fees, costs and expenses related to the
consummation of the transactions contemplated by the foregoing resolutions, which any of the
Authoi‘ized Signatories determines to be necessary or appropriate in order to effectuate the general
intent of the foregoing resolutions, the payment of such fees, costs and expenses being conclusive
evidence of such authority; and

FURTHER RESOLVED, that the Authorized Signatories be, and each hereby is,
authorized, empowered and directed to execute and deliver any and all documents and instruments
deemed necessary or appropriate by the Authorized Signatories, and to take any and all such further
action, in the name of and on behalf of the Company, which the Authorized Signatories determine
to be necessary or appropriate in order to effectuate the general intent of the foregoing resolutions,
the signature of an Authorized Signatory being conclusive evidence of such authority; and

FURTHER RESOLVED, that the Authorized Signatories be, and each hereby is,
authorized, empowered and directed for, and in the name of, and on behalf of, the Company to
amend, supplement, or otherwise modify from time to time the terms of any documents,
certificates, instruments, agreements or other writings referred to in the foregoing resolutions; and

FURTHER RESOLVED, that any and all actions heretofore or hereafter taken by the
Authorized Signatories, employees, or agents (including counsel) of the Company within the terms
of the foregoing resolutions be and they are hereby ratified, confirmed, authorized and approved
as the act and deed of the Company; and

FURTHER RESOLVED, that the Authorized Signatories, be, and each hereby is,
authorized and empowered to certify on behalf of the Company, as to all matters pertaining to the
acts, transactions or agreements contemplated in any of the foregoing resolutions

Original Signature

A facsimile signature or signature delivered via portable document format (pdf) will be
accepted as if it were an original signature

Case 19-40302-e|m11 Doc 1 Filed 01/25/19 Entered 01/25/19 13:35:38 Page 8 of 21

IN WITNESS WHEREOF, the undersigned Member has executed this Consent to
be effective as of the date first written above

 

MEMBER:
Kyle C. Mann

Vice Chairman

3

Signature Page to Consent of Member
of KeyCorp, LLC

Case 19-40302-e|m11 Doc 1 Filed 01/25/19 Entered 01/25/19 13:35:38 Page 9 of 21

 

Fill in this information to identify the case:

iDebtor name K€¥.C‘?rp~’~l"LC `
l

i United States Bankruptcy Court for the: NORTHERN DlSTRlCT OF TEXAS 7 7

\

l

l

iC,ase number (if known)

` [] Check if lnls is an
amended Hling

l
i

Q,t_fic_i_a_l,lierm.l¢l@_,;
Declaration Under Penalty of Perjury for Non-|ndividual Debtors 1an

 

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNlNG -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.

- Dec|aration and signature

l am the president another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
individual serving as a representative of the debtor in this cases

l have examined the information in the documents checked below and l have a reasonable belief that the information is true and correct:

Schedule A/B: Assets-Rea/ and Personal Property (Official Form 206A/B)

Schedu/e D.' Cred/`tors Who Have C/aims Secured by Property (Offlcial Form 206D)

Schedu/e E/F: Creditors Who Have Unsecured C/a/'ms (Officia| Form 206E/F)

Schedu/e G.' Executory Contracts and Unexpired Leases (Oficial Form 2066)

Schedule H: Codebtors (Offlcial Form 206H)

Sumrnary of Assets and Liab/`lities for Non-/ndiv/'dua/s (Official Form 2068um)

Amended Schedu/e

chapter 11 or chapter 9` Cas`é§.~ 'Li'él'of"c“:rédi‘ror"s""l`/l`liio'Héi`/`é'tli`é`éo`l;érg“és"t U}isé`c"uréd C'lai'ms and Are Not insiders '(of`fi`oléi`liorm 204)

l:lll:|[:ll:ll:ll]l:i[:l

Other document that requires a declaration

l declare under penalty of perjury that the foregoing is true and correct
Sign re o individual signing on behalf of debtor
KyleAC. Mann _

Printed name

_V_i§e Chai_r.,"]§!‘_

Position or relationship to debtor

Official Form 202 Declaration Under Penalty of Perjury for Non-|nclividual Debtors

Software Copyrlght (c) 1996-2018 Best Case, LLC ~ www.bestcase.com Best Case Bankruptcy

Case 19-40302-e|m11 Doc 1 Filed 01/25/19 Entered 01/25/19 13:35:38 Page 10 of 21

 

y Fill in this information to identi
;Debiorname _ v . . __…_,_.__r v _ _.
1 United States Bankruptcy Court for the: NORTHERN DlSTRlCT OF TEXAS

iCase number (if known):

Official Form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and

Are Not insiders

l'_'l Check if this is an

amended nling

12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

Name of creditor and

Narne, telephone number

l complete mailing address, and email address of

F including zip code
`l

[SEE ATTACHED L|ST]

Officlal form 204

creditor contact

 

Nature of claim

(for example, trade
debts, bank loans,
professional services,
and government
contracts)

lndicate if claim
is contingent,
unliquidated, or
disputed

Am“o"uni‘of claim ’ " "

lf the claim is fully unsecured, fill in only unsecured claim amount |f
claim is partially secured, E|l in total claim amount and deduction for
value of collateral or setoff to calculate unsecured claim.

 

Total claim, if

E'_'.t,i?"¥ Sec'-"fe_@_ _,

Deduction for value

of collateral or setoff

Unsecured claim w

 

i

 

 

 

 

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims

Softwaro Copyrlght (c) 1996-2018 Best Case, LLC - www'bestcase.com

 

page ‘l

Best Case Bankruptcy

Case 19-40302-e|m11 Doc 1 Filed 01/25/19 Entered 01/25/19 13:35:38 Page 11 of 21

Debtor Name: KeyCorp, LLC
United States Bankruptcy Court for the Northern District of Texas

Chapter 11 List of Top 20 Unsecured Creditors

 

Name ofCreditor and
complete mailing address,
including Zip code

Nature of Claim

lndicate if claim is
contingent, unliquidated
or disputed

Amount of Claim

 

 

 

 

 

 

 

 

 

 

Aaron C|ayborn and Pending litigation Contingent Unknown
iamie C|ayborn Uniiquidated

7722 Oison Disputed

l\/lemoriai Highway

Go|den Vaiiey, l\/lN

55427

Bruce Speidei, Natasha Pending litigation Contingent Unknown
Speidei, Krista Speidei Uniiquidated

and l\/litcheii Speidei Disputed

451 N. Thompson Ln.

Ste. D

i\llurfreesboro, TN 37129

Chet Kenise|l Pending litigation Contingent Unknown
1710 Stonehaven Lane Uniiquidated

Round Rock, TX 78665 Disputed

Chet Keniseii Pending litigation Contingent Unknown
2800 Sunrise Rd. #132 Uniiquidated

Round Rock, TX 78665 Disputed

Dorrie and Barry Pending litigation Contingent Unknown
Rubinstein Uniiquidated

8435 Cooper Creek Bivd. Disputed

Bradenton, FL 34201

Dorrie and Barry Pending litigation Contingent Unknown
Rubinstein Uniiquidated

28A South B|vd of the Disputed

Presidents

Sarasota, FL 34236

Geoff Lauterbach Pending litigation Contingent Unknown
3800 Coionei Gienn Uniiquidated

Highway Disputed

Beavercreek, OH 45324

iason Vinyard and Cheryi Pending litigation Contingent Unknown
Vinyard Uniiquidated

4545 Chace Circ|e Disputed

Ste. 121

Hoover, AL 35801

Jason Vinyard and Cheryi Pending litigation Contingent Unknown
Vinyard Uniiquidated

1483 Gadsden Highway Disputed

Ste. 114

 

 

 

 

2841299_,2

 

Case 19-40302-e|m11 Doc 1 Filed 01/25/19

Entered 01/25/19 13:35:38 Page 12 of 21

 

Trussviiie, AL 35235

 

 

 

 

 

 

 

 

 

 

 

 

iesse Kook and Krista Pending litigation Contingent Unknown
Kook Uniiquidated

7455 Currei Bivd., Disputed

Ste. 107

Saint Paul, i\/iN 55125

ion Robinson Pending litigation Contingent Unknown
3982 North Gloster St. Uniiquidated

Ste. S Disputed

Tupeio, i\/lS 38804

Kevin and Jody Pending litigation Contingent Unknown
i\/chaharan Uniiquidated

3171 Dick Wilson Dr. Disputed

Sarasota, FL 34240

Lee St. iohn Pending litigation Contingent Unknown
5106 Heien Court Uniiquidated

Saint Cioud, FL 34772 Disputed

Lee St. iohn and iudy Pending litigation Contingent Unknown
Kenney Uniiquidated

3760 Heien Court Disputed

Saint Cioud, FL 34772

Lindsey Cockrum and Pending litigation Contingent Unknown
Kristin Swartz Uniiquidated

7301 S. Santa Fe Dr., Disputed

Ste. 625

Littieton, CO 80120

Lipi Datta-Reid and Fred Pending litigation Contingent Unknown
Reid Uniiquidated

11646 North Daie l\/iabry Disputed

Highway

Tampa, FL 33618

i\/lark i\/iorgan Pending litigation Contingent Unknown
2203 Red Woif Bivd. #3 Uniiquidated

Jonesboro, AR 72401 Disputed

l\/leiody Leggemann & Pending litigation Contingent Unknown
Thomas Leggemann Uniiquidated

1310 Westover Terrace Disputed

Ste. 110

Greensboro, NC 27408

Nick Pappas and Pending litigation Contingent Unknown
Lorraine Pappas Uniiquidated

2454 E. 146 St. Disputed

Carmel, iN 46033

Nikoias Pappas, Loraine Pending litigation Contingent Unknown
Pappas, Paul Arduini and Uniiquidated

Katherine Arduini Disputed

8981 E. 116 St.
Fishers, iN 46038

 

 

 

 

2841299"_2

 

Case 19-40302-e|m11 Doc 1 Filed 01/25/19

Entered 01/25/19 13:35:38 Page 13 of 21

 

 

 

 

 

Nikoias Pappas, Lorraine Pending litigation Contingent Unknown
Pappas, Paui Arduini and Uniiquidated

Katherine Arduini Disputed

8487 Union Chapei Rd.

#440

indianapolis, lN 46240

Ronald Freeman and Pending litigation Contingent Unknown
Dawn Freeman Uniiquidated

4045 Cheisea Green West Disputed

New Albany, OH 43054

Ronald Freeman and Pending litigation Contingent Unknown
Dawn Freeman Uniiquidated

6784 Headwater Tr. Disputed

New Albany, Ol-i 43054

Thomas i\/iiiler, Nancy Pending litigation Contingent Unknown
l\/iilier, iessica Evanson Uniiquidated

and Jamie C|ayborn Disputed

1650 45"‘ street sie. 103
Fa rgo, ND 58102

 

 

 

 

2841299_2

 

Case 19-40302-e|m11 Doc 1 Filed 01/25/19 Entered 01/25/19 13:35:38 Page 14 of 21

BTXN 094 (rev_ 5/04)

UNITED STATES BANKRUPTCY COURT
NORTHERN DlSTRlCT OF TEXAS

ln Re:

KeyCorp, LLC Case No.:

Debtor(s)

EO’)C»O'>&OCWOOO'>OO'?@

VERIFICATION OF MAILING LIST

'I`he I)ebtor(s) certifies that the attached mailing list (only one option may be selected per fc)rm):
l is the first mail matrix in this case.
|Il adds entities not listed on previously filed mailing list(s).
[] changes or corrects name(s) and address(es) on previously filed mailing list(s).
|:l

deletes name(s) and address(es) on previously filed mailing list(s).

In accordance with N.D. 'I`X L.B.R. 1007.2, the above named Debtor(s) hereby verifies that the
attached list of creditors is true and correct.

l)ate: ’,(_Z§ iY/(’ '(? _ ..._. M

"Ryié' c§'ivl'ahn/vice ch§i`r§{éii""'
S' n /'l`it e

   

  

Datc: l |'7§'3 iz\)ic'\ _
Signature ofAtto ey
Michael McConn ll 13447300
Kelly Hart & Hallman LLP
201 Main Street, Suite 2500
Fort Worth, TX 76102
(817) 332-2500 Fax: (817) 878-9280

v_""‘54391'¢’,51 , _ v
Debtor's Social Security/Tax lD No.

joint Vl-je»b"tor's Social Security/'l`ax lDNo. V n

Software Copynght (c) 1996-2018 Best Case, LLC - www bestcase com Best Case Bankruptcy

Case 19-40302-e|m11 Doc 1 Filed 01/25/19 Entered 01/25/19 13:35:38 Page 15 of 21

Aaron Clayborn and Jamie Clayborn
7722 OlSon.Memorial Highway
Golden Valley, MN 55427

Bruce Speidel, Natasha Speidel,
Krista Speidel and_Mitchell Speidel
451 N’Thompson.Ln Ste D
Murfreesboro, TN 37129

Chet Kenisell
1710 Stonehaven.Lane
Round Rock, TX 78665

Chet Kenisell
2800 Sunrise Rd. #132
Round Rock, TX 78665

Comptroller Of Public Accounts

Rev. Acct. Div. - Bankruptcy Section
P.O. BOX 13528

Austin, TX 78711

CT Corporation

Attn: GM

111 8th Avenue, 13th Floor
New York, NY 10011

CT Corporation

Attn: Associate GC

111 Sth Avenue, 13th Floor
New York, NY 10011

CT Corporation

Attn: EVP and General Counsel
111 Sth Avenue, 13th Floor
New York, NY 10011

Doris and Barry Rubinstein
8435 Cooper Creek Blvd.
Bradenton, FL 34201

Case 19-40302-e|m11 Doc 1 Filed 01/25/19 Entered 01/25/19 13:35:38 Page 16 of 21

Doris and Barry Rubinstein
28A.South.B1vd.of the Presidents
SaraSOta, FL 34236

FundCOrp, Inc.
P.O. BOX 470099
Fort Worth, TX 76147

Geoff Lauterbach
3800 Colonel Glenn Highway
Beavercreek, OH 45324

Internal Revenue Service
Special ProcedureS-Insolvency
P.O. BOX 7346

Philadelphia, PA 19101-7346

James E. Davis

Ferguson.BraSwell Fraser Kubasta PC
2500 Dallas Parkway, Ste. 600
Plano, TX 75093

Jason Vinyard and Cheryl Vinyard
4745 Chace Circle Ste 121
Hoover, AL 35801

Jason Vinyard and Cheryl Vinyard
1483 Gadsden.HighWay Ste. 114
Trussville, AL 35235

Jeffrey Cohen

Anthony Garcia

Cohen.LLC

1600 Broadway, Suite 1650
Denver, CO 80202

JeSSe Kook and Krista Kook
7455 Currel Blvd. Ste 107
Saint Paul, MN 55125

Case 19-40302-e|m11 Doc 1 Filed 01/25/19 Entered 01/25/19 13:35:38 Page 17 of 21

JOn Robinson
3982 North.GlOSter'St. Ste. S
Tupelo, MS 38804

Kevin and Jody McGaharan
3171 Dick.WilSon.Dr.
Sarasota, FL 34240

Kyle C. Mann
P.O. BOX 470308
Fort Worth, TX 76147

Lee St. John
5106 Helen Court
Saint Cloud, FL 34772

Lee St. John and Judy Kenney
3760 Helen.Court
Saint Cloud, FL 34772

Lee St. John and Judy Kenney
5160 Helen.Court
Saint Cloud, FL 34772

Lindsey Cockrum and Kristin Swartz
7301 S. Santa Fe Dr., Ste. 625
Littleton, CO 80120

Lipi Datta-Reid and Fred Reid
11646 NOrth.Dale Mabry Highway
Tampa, FL 33618

Mark Morgan
2203 Red.Wolf Blvd. #3
Jonesboro, AR 72401

Case 19-40302-e|m11 Doc 1 Filed 01/25/19 Entered 01/25/19 13:35:38 Page 18 of 21

Melody Leggemann & Thomas Leggemann
1310 WeStOver'Terrace Ste.llO
Greensboro, NC 27408

Nick Pappas and Lorraine Pappas
2454 E 146 St
Carmel, IN 46033

Nikolas Pappas, Lorraine Pappas
Paul.Arduini and.Katherine Arduini
8981 E 116 St

Fishers, IN 46038

Nikolas Pappas, Lorraine Pappas,
Paul Arduini and Katherine Arduini
8487 Union.Chapel Rd #440
Indianapolis, IN 46240

R.J. Phillips, Jr.
P.O. BOX 470099
Fort Worth, TX 76147

Ronald Freeman and DaWn Freeman
4045 Chelsea Green.WeSt
New Albany, OH 43054

Ronald Freeman and Dawn Freeman
6784 Headwater Tr.
New Albany, OH 43054

Thomas Miller, Nancy Miller,
Jessica Evanson.and Jamie Clayborn
1650 45th.Street, Ste. 103

Fargo, ND 58103

WhitleyPenn
640 Taylor Street, Ste. 2200
Fort Worth, TX 76102

Case 19-40302-e|m11 Doc 1 Filed 01/25/19 Entered 01/25/19 13:35:38 Page 19 of 21

United States Bankruptcy Court
Northern District of Texas

ln re KeyCorp, LLC _ _ __ _ _ Case No.

""BEE£BE(§'" " Chapter _"_1__'1__ _ _

DECLARATION FOR ELECTRONIC FILING OF
BANKRUPTCY PETITION AND MASTER MAILING LIST (MATRIX)

PART I: DECLARATI()N OF PETITIONER:

As an individual debtor in this case, or as the individual authorized to act on behalf ofthe corporation,
pannership, or limited liability company seeking bankruptcy relief in this case, l hereby request relief as, or on behalf of,
the debtor in accordance with the chapter oftitle l l, United States Code, specified in the petition to be filed electronically
in this case. l have read the information provided in the petition and in the lists of creditors to be filed electronically in
this case and l hereby declare under penalty of perjury that the information provided therein, as well as the social
security information disclosed in this document, is true and correct. l understand that this Declaration is to be filed with
the Bankruptcy Court within 7 days after the petition and lists of creditors have been filed electronically. l understand that
a failure to file the signed original ofthis Declaration will result in the dismissal of`my case.

l l hereby further declare under penalty of perjury that l have been authorized to file the petition and lists of
creditors on behalf of the debtor in this case.

l)ate: _ _//_Z“//Z_O’?_ ___ __ M_/

'Ryi§é:'iha'n'h“,'"vi'cé` Chairmari`

PART II: DECLARATI()N ()F ATTORNEY:

l declare under penalty of perjury that: (l) l will give the debtor(s) a copy of all documents referenced by Part l
herein which are filed with the United States Bankruptcy Court; and (2) l have informed the debtor(s), if an individual
with primarily consumer debts, that he or she may proceed under chapter 7, l l, 12, or 13 oftitle l l, United States Code,
and have explained the relief available under each such chapter.

    

Date: ‘.lz‘i l zoici _ __ _ _ __ _ ___ __ __ _
Michael McCon ell 13447 00, Attorney for Debtor
201 Main Street, Suite 25 0

Fort Worth, TX 76102

(817) 332-2500 Fax:(817) 878-9280

Software Copyrigh\ (c) 1996~?018 Best Case. LLC - www.bestcase.com Best Case Bankruptcy

Case 19-40302-e|m11 Doc 1 Filed 01/25/19 Entered 01/25/19 13:35:38 Page 20 of 21

United States Bankruptcy Court
Northern District of Texas

law _KeyCQr_P,_l-_LC , ,_ , CHSCNO~ ____
Debtor(s) Chapter 11

DECLARATION FOR ELECTRONIC FILING OF BANKRUPTCY
PETITION, LISTS, STATEMENTS1 AND SCHEDULES

I’AR'I` I: DECLARATI()N OF PETITIONER:

As an individual debtor in this case, or as the individual authorized to act on behalf of the corporation,
pannership, or limited liability company seeking bankruptcy relief in this case, l hereby request relief as, or on behalfof,
the debtor in accordance with the chapter oftitle l l, United States Code, specified in the petition to be filed electronically
in this case. l have read the information provided in the petition, lists, statements, and schedules to be filed electronically
in this case and 1 hereby declare under penalty of perjury that the information provided therein, as well as the social
security information disclosed in this document, is true and correct. I understand that this l)eclaration is to be filed with
the Bankruptcy Court within 7 days after the petition, lists, statements, and schedules have been filed electronically. l
understand that a failure to file the signed original ofthis Declaration will result in the dismissal of my case.

l l hereby further declare under penalty of perjury that l have been authorized to file the petition, lists, statements,
and schedules on behalf ofthe debtor in this case,

we 'fz>’ leon , __ ,,
Kyle C. Mann, Vice Chairman

PART II: DECLARATI()N ()F ATTORNEY:

l declare under penalty of perjury that: (l) I will give the debtor(s) a copy of all documents referenced by Part l
herein which are filed with the United States Bankruptcy Court; and (2) I have informed the debtor(s), if an individual
with primarily consumer debts, that he or she may proceed under chapter 7, l l, l2, or l3 oftitle l l, United States Code,
and have explained the relief available under each such chapter.

     

Michael McCon ell 1344730 , Attomey for Debtor
201 Main Street, Suite 2500

Fort Worth, TX 76102

(817) 332-2500 Fax:(817) 878-9280

Date: \ f 2 § i 103 (l

Software Copynght (c) 1996-2018 Best Case, LLC 7 www bestcase com Best Case Bankruptcy

Case 19-40302-e|m11 Doc 1 Filed 01/25/19 Entered 01/25/19 13:35:38 Page 21 of 21

Michael McConnell

Texas Bar I.D. 13447300

michael_meconnell@kel]yhart.com

Nancy Ribaudo

Texas Bar I.D. 24026066

nancy.ribaudo@kellyhart.com

Katherine T. Hopkins

Texas Bar I.D. 24070737

katherinehopkins@kellyhart.com

KELLY HART & HALLMAN LLP

201 Main Street, Suite 2500

Fort Worth, Texas 76102

'I`elephone: 817/332-2500

Telecopy: 817/878-9774
Proposea’ Counsel for Debtors

11\1 THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION

IN RE:
Case No. 19-

KEYCORP, LLC
(Joint Administration Requested)

Debtor.

¢O'?QO'>C»O'J¢OC<OO<»O>

 

CORPORATE OWNERSHIP STATEMENT

Pursuant to Federal Rules of Bankruptcy Procedures 1007(a)(1) and 7007.1,
KeyCorp, LLC (“Debtor”), hereby states as follows:
1. There is no corporation that owns, directly or indirectly, 10% or more of any class

of the equity interests in Debtor.

Respectfully submitted,

By: /s/Michael A_ McConnell
Michael McConnell
'l`exas Bar I.D. 13447300
michael.mcconnell@kellyhart.com
Nancy Ribaudo
Texas Bar I.D. 24026066
nancy.ribaudo@kellyhart.com
Katherine T. Hopkins
Texas Bar I.D. 24070737
katherine.hopkins@kellyhart.com
201 Main Street, Suite 2500
Fort Worth, Texas 76102
Telephone: (817) 878-3574
Facsimile: (817) 878-9744
Proposea’ Counsel for Debtors

CONSOLIDA'I`I'€D CORPORATE OWNERSHIP STATEMENT PAGE l Ol~` l
2840644.1

